331 F.2d 308
Vernon E. ZIMMERMAN, Appellant,v.MISSISSIPPI VALLEY BARGE LINE COMPANY.
No. 14774.
United States Court of Appeals Third Circuit.
Argued April 14, 1964.Decided May 14, 1964.

Harry Alan Sherman, Pittsburgh, Pa., for appellant.
Giles J. Gaca, Pittsburgh, Pa.  (Pringle, Bredin, Thomson, Rhodes & Grigsby, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, HASTIE, Circuit Judge, and KIRKPATRICK, District Judge.
PER CURIAM.


1
We have examined the record in this case and the briefs of the parties and have weighed the arguments of counsel.  We have scrutinized the charge of the trial judge which the plaintiff-appellant contends was unfair or illegal in a number of respects.  We find nothing that will support such allegations.  We are convinced that no prejudicial error occurred in the proceedings below.  Consequently, the judgment appealed from will be affirmed.